48 So.3d 276 (2010)
In re Kenya Lavender MARSHALL.
No. 2010-B-2117.
Supreme Court of Louisiana.
November 24, 2010.

ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.[*]
Pursuant to Supreme Court Rule XIX, § 21, the Office of Disciplinary Counsel ("ODC") has filed a petition seeking the imposition of reciprocal discipline against respondent, Kenya Lavender Marshall, an attorney licensed to practice law in the States of Louisiana and Alabama, based upon an interim suspension imposed by the Disciplinary Commission of the Alabama State Bar.[1]


*277 UNDERLYING FACTS AND PROCEDURAL HISTORY
On August 3, 2010, the Disciplinary Commission of the Alabama State Bar issued an order immediately suspending respondent's license to practice law pending a final determination of disciplinary proceedings against her. In the Matter of Kenya Lavender Marshall, an attorney at law in the State of Alabama, Pet. No. 2010-1205. In its order, the Disciplinary Commission concluded that respondent had engaged in professional misconduct demonstrating that she poses a significant threat of harm to the public, based upon evidence that respondent had recently misappropriated client funds by using settlement proceeds to pay for her own personal expenses rather than to pay outstanding medical liens on behalf of her client.
After receiving notice of the order of interim suspension, the ODC filed a petition to initiate reciprocal discipline in Louisiana, pursuant to Supreme Court Rule XIX, § 21. A certified copy of the decision and order of the Disciplinary Commission of the Alabama State Bar was attached to the motion. On September 21, 2010, this court rendered an order giving respondent thirty days to demonstrate why the imposition of identical discipline in this state would be unwarranted. Respondent failed to file any response in this court.

DISCUSSION
Based upon evidence that respondent converted client funds in a personal injury matter, the Disciplinary Commission of the Alabama State Bar has suspended her from the practice of law in that state pending further proceedings. The imposition of identical discipline in Louisiana is clearly appropriate, and there is no suggestion otherwise upon the face of the record. Accordingly, we will impose the same discipline against respondent as was imposed in Alabama.

DECREE
Considering the Petition to Initiate Reciprocal Discipline Proceedings filed by the Office of Disciplinary Counsel and the record filed herein, it is ordered that Kenya Lavender Marshall, Louisiana Bar Roll number 29327, be and she hereby is suspended from the practice of law on an interim basis, pending further orders of this court.
NOTES
[*]  Chief Justice Kimball not participating in the opinion.
[1]  Pursuant to Rule 20 of the Alabama Rules of Disciplinary Procedure, the Disciplinary Commission of the Alabama State Bar has the authority to issue orders of interim suspension.